 Case 3:20-cv-00229-JPG Document 15 Filed 06/23/20 Page 1 of 1 Page ID #45




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 GARY LOUIS BERRY,
 Plaintiff,

 v.                                                              Case No. 20–CV–00229–JPG

 THOMAS SEVERIT and
 PROVEST LLC,
 Defendants.

                                       JUDGMENT

       This matter having come before the Court,

       IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff Gary Louis Berry’s

Complaint against Defendants Thomas Severit and Provest LLC is DISMISSED WITHOUT

PREJUDICE for lack of subject-matter jurisdiction.



Dated: Tuesday, June 23, 2020                      MARGARET M. ROBERTIE
                                                   CLERK OF COURT

                                                   s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
